


Exhibit 10.4
[aetnalogoa_02.jpg]
AETNA INC.
2010 STOCK INCENTIVE PLAN


STOCK APPRECIATION RIGHT TERMS OF AWARD




Pursuant to its 2010 Stock Incentive Plan, Aetna Inc. has granted a stock
appreciation right on shares of Aetna Inc. Common Stock. The number of shares
represented by this right, the Grant Price and vesting information are included
on the website of the designated broker, currently UBS Financial Services, Inc.,
and in the Notice of Stock Appreciation Right Grant, if applicable. The Stock
Appreciation Right is issued on the terms and conditions hereinafter set forth.




ARTICLE I


DEFINITIONS


(a)
"Affiliate" means an entity at least a majority of the total voting power of the
then-outstanding voting securities of which is held, directly or indirectly, by
the Company and/or one or more other Affiliates.



(b)
"Board" means the Board of Directors of Aetna Inc.



(c)
“Change in Control” means the happening of any of the following:



    
(i)
When any “person” as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and as used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act but
excluding the Company and any Subsidiary thereof and any employee benefit plan
sponsored or maintained by the Company or any Subsidiary (including any trustee
of such plan acting as trustee), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act, as amended from time to
time), of securities of the Company representing 20 percent or more of the
combined voting power of the Company’s then outstanding securities;



(ii)
When, during any period of 24 consecutive months, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof,
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this paragraph (ii); or




1

--------------------------------------------------------------------------------




(iii)
The occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, or by merger, or otherwise.



Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to Grantee, if Grantee is part of a “group,” within the meaning of
Section 13(d)(3) of the Exchange Act as in effect on the effective date, which
consummates the Change in Control transaction. In addition, for purposes of the
definition of “Change in Control” a person engaged in business as an underwriter
of securities shall not be deemed to be the “beneficial owner” of, or to
“beneficially own,” any securities acquired through such person’s participation
in good faith in a firm commitment underwriting until the expiration of forty
days after the date of such acquisition.


(d)
"Committee" means the Board's Committee on Compensation and Organization or any
successor thereto.



(e)
"Common Stock" means shares of the Company's Common Stock, $.01 par value per
share.



(f)
"Company" means Aetna Inc.



(g)
"Effective Date” means the date of grant of this Stock Appreciation Right, as
approved by the Committee.



(h)
“Exercise Date” means the date the Grantee has notified the designated broker to
exercise all or a portion of the Stock Appreciation Right.



(i)
"Fair Market Value" means the closing price of the Common Stock as reported by
the Consolidated Tape of the New York Stock Exchange Listed Shares on the date
such value is to be determined, or, if no shares were traded on such day, on the
next day on which the Common Stock is traded.



(j)
“Fundamental Corporate Event” shall mean any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or
similar event.



(k)
“Grantee” means the person to whom this Stock Appreciation Right has been
granted.



(l)
“Grant Price” means the dollar amount per share of Common Stock that is the
basis for determining the appreciation in value of the Common Stock.



(m)
“Holding Company” means an entity that becomes a holding company for the Company
or its businesses as a part of any reorganization, merger, consolidation or
other transaction, provided that the outstanding shares of common stock of such
entity and the combined voting power of the then outstanding voting securities
of such entity entitled to vote generally in the election of directors is,
immediately after such reorganization, merger, consolidation or other
transaction, beneficially owned, directly or indirectly, by all or substantially
all of the individuals and entities who were the beneficial owners, respectively
of the voting stock outstanding immediately prior to such reorganization,
merger, consolidation or other transaction in substantially the same proportions
as


2

--------------------------------------------------------------------------------




their ownership, immediately prior to such reorganization, merger, consolidation
or other transaction, of such outstanding voting stock.


(n)
"Long Term Disability" means long-term disability as defined under the terms of
the Company's applicable long-term disability plans or policies.



(o)
"Plan" means the Aetna Inc. 2010 Stock Incentive Plan.



(p)
"Retirement" means the termination of employment of a Grantee from active
service with the Company, a Subsidiary or Affiliate provided the Grantee’s age
and completed years of service total 65 or more points at termination of
employment.



(q)
“SAR” means Stock Appreciation Right.



(r)
"Shares Granted" means the number of shares of Common Stock represented by the
Stock Appreciation Right, or such other amount as may result by operation of
Article IV of this Agreement.



(s)
"Shares of Stock" or "Stock" means the Common Stock.



(t)
“Stock Appreciation Right” or “SAR” means the right granted herein to be paid
the excess, as of the Exercise Date, of (i) the Fair Market Value of the shares
of Common Stock associated with this Stock Appreciation Right (or the portion
thereof that is surrendered on exercise) over (ii) the Grant Price of such Stock
Appreciation Right.



(u)
“Stock Appreciation Rights Vested” means number of Stock Appreciation Rights
exercisable on any given date.



(v)
"Subsidiary" means any entity of which, at the time such subsidiary status is to
be determined, at least 50% of the total combined voting power of all classes of
stock in such entity is held by the Company and/or one or more other
subsidiaries.



(w)
"Successor" means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire the right to exercise a SAR by
bequest or inheritance or by reason of the death of the Grantee.



(x)
"Term" means the period during which the SAR granted hereby may be exercised.



(y)
“Vest Date” means the date on which a portion of the SAR becomes exercisable
pursuant to the Terms of the Award and, as set forth on the website of the
designated broker and in the Notice of Stock Appreciation Right Grant, if
applicable.






3

--------------------------------------------------------------------------------




ARTICLE II


TERM OF SAR AND EXERCISE


(a)
Subject to the terms of this Agreement, the term of the SAR shall commence on
the first Vest Date and shall terminate, unless sooner terminated by the terms
of the Plan or this Terms of Award Agreement, at:



(i)
The close of the Company's business on the day preceding the tenth anniversary
of the Effective Date, if the Company is open for business on such day; or



(ii)
The close of the Company's business on the next preceding day that the Company
is open for business.



(b)
The SAR is exercisable in installments, each installment to become exercisable
as of the Vest Date in accordance with the terms of the Plan and this Terms of
Award Agreement. Once an installment is vested, it may be exercised in whole or
in part only during the Term of the SAR.





ARTICLE III


METHOD OF SAR EXERCISE


In order to exercise this SAR, Grantee must comply with procedures adopted by
the Company from time to time. Under current procedures, the Grantee must
exercise the SAR through the Company’s designated broker.
 
In addition, if the Grantee has been notified that he or she must consult with a
member of the Company's Law and Regulatory Affairs Unit prior to engaging in
transactions in Aetna stock, Grantee must consult with Law prior to exercising
the SAR.


Upon exercise of the SAR, payment (net of federal, state, local, social security
and medicare taxes, if applicable) shall be paid in Common Stock. The resulting
shares of Common Stock will be deposited in a brokerage account established in
Grantee’s name at the designated broker.




ARTICLE IV


CAPITAL CHANGES


In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this SAR or the Plan, then the Committee may, in such manner as the
Committee may deem equitable, adjust the (i) the number and kind of shares
subject to the SAR or (ii) the SAR Grant Price. Additionally, the Committee may
make provision for a cash payment to a Grantee or the Successor of the Grantee
to the extent permitted under Section 409A. However, the number of Shares of
Stock subject to the SAR shall always be a whole number.





4

--------------------------------------------------------------------------------




ARTICLE V


CHANGE IN CONTROL


Upon the occurrence of (i) a Change in Control, and (ii) within 24 months
thereafter, the Company terminates Grantee’s Employment without cause, all SARs,
whether or not vested, shall become immediately vested and become payable in
accordance with the terms of this Agreement.




ARTICLE VI
TERMINATION OF SAR


(a)
Except as provided in (d) below, if the Grantee shall die or begin to receive
Long Term Disability benefits after the Effective Date, the SAR shall become
vested and immediately exercisable and the Grantee or Successor of the Grantee
may exercise the SAR until the earlier of:



(i)
The expiration of the Term of the SAR; or



(ii)
A period not to exceed five years following such death or commencement of Long
Term Disability benefits.



(b)
Except as provided in (e) below, if Grantee shall, for reason of Retirement,
cease to be employed by the Company, its Subsidiaries or Affiliates after the
Effective Date, the Grantee will become immediately vested and may immediately
exercise any SAR that would have otherwise become vested within one year from
the Grantee’s termination of employment, and the Grantee or Successor of the
Grantee may exercise a vested SAR until the earlier of:



(i)
The expiration of the Term of the SAR; or



(ii)
A period not to exceed five years following such cessation of employment.



(c)
Except as provided in (d) and (e) below, if the Grantee shall, for a reason
other than death, Long Term Disability or Retirement, cease to be employed by
the Company, its Subsidiaries or Affiliates during the Term of the SAR, the
Grantee may exercise a vested SAR until the earlier of:



(i)
The expiration of the term of the SAR; or



(ii)
A period not to exceed ninety days following such cessation of employment.



(d)
Except as provided in (a) or (b) above, any SAR, or portion of a SAR that has
not become vested and exercisable at the time of cessation of employment shall
terminate immediately upon such cessation of employment and may not be exercised
thereafter. Provided, however, if Grantee’s employment is terminated by the
Company other than for cause and Grantee has not previously, or does not
subsequently, vest to any portion of the SAR in accordance with its terms, then
upon the forfeiture of the entire SAR, the Company shall pay Grantee an amount
equal to the SAR value on a single share of Common Stock, whether or not the
forfeited SAR related to more than a single share of Common Stock, calculated as
of the date of termination of employment under the same


5

--------------------------------------------------------------------------------




method as the Company calculates its SAR expense charge for purposes of its
financial statement reporting, if requested by Grantee, within 30 days of such
cessation of employment.


(e)
No SAR may vest or be exercised after the Company has terminated the employment
of the Grantee for cause, except that the Committee may, in its sole discretion,
permit the exercise of a vested SAR for a period of up to ninety days in cases
where the Committee shall determine such exercise period is warranted under the
particular circumstances. In addition, the Company may terminate the SAR if
Grantee has willfully engaged in gross misconduct or other serious impropriety
which the Company determines is likely to be damaging or detrimental to the
Company, any Subsidiary or Affiliate.



(f)
Employment for purposes of determining the vesting rights of the Grantee and
expiration date of the grant under this Article VI shall mean continuous
full-time salaried employment with the Company, a Subsidiary or an Affiliate,
except that the period during which the Grantee is on vacation, sick leave, or
other pre-approved leave of absence (provided there is no actual termination of
employment), or in receipt of salary continuation or severance pay shall not
interrupt the continuous employment of the Grantee. Employment shall also
include service with Aetna Foundation, Inc.



(g)
Except as otherwise herein provided, exercise of the SAR, whether by the Grantee
or the Successor of the Grantee, shall be subject to all terms and conditions of
this Agreement.





ARTICLE VII
OTHER TERMS


(a)
Grantee understands that the Grantee shall not have any rights as stockholder by
virtue of the grant of an SAR but only with respect to shares of Common Stock
actually issued to the Grantee in accordance with the terms hereof.



(b)
Anything herein to the contrary notwithstanding, the Company may postpone the
exercise of the SAR or any portion thereof for such time as the Committee in its
discretion may deem necessary, in order to permit the Company with reasonable
diligence (i) to effect or maintain registration under the Securities Act of
1933, as amended, of the Plan or the shares of Common Stock issuable upon the
exercise of the SAR or (ii) to determine that the Plan and such shares are
exempt from registration; and the Company shall not be obligated by virtue of
this Agreement or any provision of the Plan to recognize the exercise of the SAR
or to sell or issue shares of Common Stock in violation of said Act or of the
law of any government having jurisdiction thereof. Any such postponement shall
not extend the Term of the SAR; and neither the Company nor its Board shall have
any obligation or liability to the Grantee, or to the Grantee's Successor, with
respect to any shares of Common Stock as to which the SAR shall lapse because of
such postponement.



(c)
The SAR shall be nontransferable and nonassignable except by will and by the
laws of descent and distribution. During the Grantee's lifetime, the SAR may be
exercised only by the Grantee.



(d)
The SAR is not an incentive stock option as described in the Internal Revenue
Code of 1986, as amended, Section 422A (b).




6

--------------------------------------------------------------------------------




(e)
This Agreement is subject to the 2010 Stock Incentive Plan heretofore adopted by
the Company and approved by its shareholders. The terms and provisions of the
Plan (including any subsequent amendments thereto) are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.



(f)
Anything herein to the contrary notwithstanding, a Grantee whose SAR has been
forfeited as a result of termination of employment due to U.S. Military Service
and who is later re-employed (in a full-time active status) after discharge
within the time period set in 38 U.S.C. Section 4312 will be eligible to have
the forfeited SAR reinstated for the original Term pursuant to procedures
established by the Company for this purpose.



(g)
Nothing in this Agreement shall interfere with a limit in anyway the right of
the Company or any Subsidiary or Affiliate to terminate the Grantee’s employment
at any time. Neither the execution and delivery of this Agreement nor the
granting of the SAR shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ Grantee for any period.



(h)
This SAR is an unfunded obligation of the Company and nothing in this Agreement
shall be construed to create any claim against particular assets or require the
Company to segregate or otherwise set aside any assets or create any fund to
meet its obligations hereunder.



(i)
The Company shall have the power to withhold, an amount sufficient to satisfy
Federal, state and local, social security and medicare withholding tax
requirements, if applicable. Any social security calculation or other
adjustments discovered after the net share payment will be settled in cash, not
in Common Stock.



(j)
The Company may from time to time adopt stock ownership requirements applicable
to Grantees who are senior managers of the Company. In connection with and for
the purpose of implementing those ownership requirements, the Company may adopt
certain restrictions on the ability of a Grantee to sell shares issued under
this Agreement when such ownership requirements have not been satisfied. Any
such restriction on sale will be communicated generally to affected Grantees and
the restriction may be modified by the Company from time to time, at its
discretion. Neither the Company nor its Board of Directors shall have any
obligation or liability to a Grantee in connections with any such restriction.



(k)
This Agreement is made under and shall be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
its choice of law provisions.






7

--------------------------------------------------------------------------------




ARTICLE VIII


EMPLOYEE COVENANTS


(a)
As consideration for the grant of the SAR, without prior written consent of the
Company:



(i)
Grantee will not (except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency)
use or disclose to any third person, whether during or subsequent to Grantee’s
Employment, any trade secrets, confidential information and proprietary
materials, which may include, but are not limited to, the following categories
of information and materials: customer lists and identities; provider lists and
identities; employee lists and identities; product development and related
information; marketing plans and related information; sales plans and related
information; premium or other pricing information; operating policies and
manuals; research; payment rates; methodologies; procedures; contractual forms;
business plans; financial records; computer programs; database; or other
financial, commercial, business or technical information related to the Company,
any Subsidiary or Affiliate unless such information has been previously
disclosed to the public by the Company or has become public knowledge other than
by a breach of this Agreement (“Confidential Information”); provided, however,
that this limitation shall not apply to any such use or disclosure made while
Grantee is employed by the Company, any Subsidiary or Affiliate if such
disclosure occurred in connection with the performance of Grantee’s job as an
employee of the Company, any Subsidiary or Affiliate;



(ii)
Grantee will not, during and for a period of twelve (12) months following
Grantee’s termination of employment, directly or indirectly, (x) engage in the
ownership (except less than 1% of the outstanding capital stock of any publicly
traded company) of or, (y) become an employee of, or (z) act as a consultant or
contractor to, any competitor of the Company (“Competitor”) in any market in the
United States where Company, Affiliate or Subsidiary does business.



a.
For purposes of this paragraph “Competitor” shall mean any entity, organization,
person or corporation that is involved in the same business as Company,
Subsidiary or Affiliate, but in the case of (y) and (z), only to the extent such
work, consulting or other activity on behalf of other entity, organization,
person or corporation



i.
is materially similar to the duties and/or functions that Grantee performed for
the Company, Subsidiary or Affiliate in the last 12 months or involves duties
and/or functions for Competitor about which Grantee has Confidential Information
in the last 12 months. Notwithstanding



1.
with respect to sales functions for the Company, Subsidiary or Affiliate that
are regionally based or whose focus is geographically limited, the restriction
shall only apply where such work, consulting or other activity on behalf of a
Competitor overlaps in whole or in part the same geographic area in which the
Grantee worked for Company, Subsidiary or Affiliate in the last 12 months;




8

--------------------------------------------------------------------------------




2.
with respect to corporate staff functions, the restriction shall only apply
where Competitor is substantially engaged in the business of health insurance,
managed health care, population health management, or related products or
services.



b.
Notwithstanding, if Grantee’s employment is terminated by the Company,
Subsidiary or Affiliate other than for cause, the length of the noncompetition
covenant in this paragraph shall not exceed the length of the severance and/or
salary continuation benefits paid by the Company, Subsidiary or Affiliate to
Grantee.



c.
Grantee acknowledges and agrees that these restrictions:



i.
are necessary to protect the Confidential Information and goodwill of the
Company, Subsidiary or Affiliate;



ii.
are appropriately tailored and limited in time and geographic scope to do so;
and



iii.
do not impair or limit the Grantee’s ability to earn a living.

    
(iii)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, directly or indirectly induce or attempt to induce
any employee of the Company, and Subsidiary or Affiliate to be employed or
perform services elsewhere;

    
(iv)
Grantee will not, during and for a period of 24 months following Grantee's
termination of Employment, directly or indirectly, induce or attempt to induce
any agent or agency, broker, supplier or health care provider of the Company,
any Subsidiary or Affiliate to cease or curtail providing services to the
Company, any Subsidiary or Affiliate; and

        
(v)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, directly or indirectly solicit or attempt to solicit
the trade of any individual or entity which, at the time of such solicitation,
is a customer of the Company, any Subsidiary or Affiliate, or which the Company,
any Subsidiary or Affiliate is undertaking reasonable steps to procure as a
customer at the time of or immediately preceding termination of Employment;
provided, however, that this limitation shall only apply to any product or
service which is in competition with a product or service of the Company, any
Subsidiary or Affiliate and shall apply only with respect to a customer or
prospective customer with whom the Grantee has been directly or indirectly
involved

  
(vi)
Grantee will not, during and for a period of 24 months following Grantee’s
termination of Employment, for himself or herself or on behalf of or in
cooperation with any other person or entity, consult with or in any manner
provide advice to, any individual or entity which is a customer of the Company
or any Subsidiary or Affiliate of the Company, provided, however, that this
limitation shall apply only to consultation or advice relating to any product or
service of the Company, or any Subsidiary or Affiliate, or which is in
competition with any product or service of the Company, or any Subsidiary or
Affiliate, and shall apply only with respect to a customer or prospective
customer with whom the Grantee has been directly or indirectly involved, or
about which Grantee has Confidential Information.



    

9

--------------------------------------------------------------------------------




In addition:


(vii) Following the termination of Grantee’s Employment, Grantee shall provide
assistance to and shall cooperate with the Company, any Subsidiary or Affiliate,
upon its reasonable request and without additional compensation, with respect to
matters within the scope of Grantee’s duties and responsibilities during
Employment, provided that any reasonable out-of-pocket expenses Grantee incurs
in connection with any assistance Grantee has been requested to provide under
this provision for items including, but not limited to, transportation, meals,
lodging and telephone, shall be reimbursed by the Company. The Company agrees
and acknowledges that it shall, to the maximum extent possible under the then
prevailing circumstances, coordinate, or cause a Subsidiary or Affiliate to
coordinate, any such request with Grantee’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities; and
    
(viii)
Grantee shall promptly notify the Company’s General Counsel if Grantee is
contacted by a regulatory or self-regulatory agency with respect to matters
pertaining to the Company or by an attorney or other individual who informs the
Grantee that he/she has filed, intends to file, or is considering filing a claim
or complaint against the Company.



(ix)
Grantee acknowledges that all original works of authorship that are created by
Grantee (solely or jointly with others) within the scope of Grantee’s employment
and relating in any way to the business or contemplated business, products,
activities, research or development of the Company, any Subsidiary or Affiliate,
or resulting from any work performed by the Grantee for the Company, any
Subsidiary or Affiliate (in each case, regardless of when or where the work
product is prepared or whose equipment or other resources is used in preparing
the same) which are protectable by copyright are “works made for hire” as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101). To
the extent that the foregoing does not apply, the Grantee hereby irrevocably
assigns to the Company, and its successors and assigns, for no additional
consideration, the Grantee’s entire right, title and interest in and to all such
works of authorship. Grantee further acknowledges that while employed by the
Company, any Subsidiary or Affiliate, Grantee may develop ideas, inventions,
discoveries, innovations, procedures, methods, know-how or other works which
relate to the Company’s current or are reasonably expected to relate to the
Company’s future business (in each case, regardless of when or where the work
product is prepared or whose equipment or other resources is used in preparing
the same) that may be patentable or subject to trade secret protection. Grantee
agrees that all such works of authorship, ideas, inventions, discoveries,
innovations, procedures, methods, know-how and other works shall belong
exclusively to the Company and the Grantee hereby assigns all right, title and
interest therein to the Company.



To the extent any of the foregoing works may be patentable, Grantee agrees that
the Company may file and prosecute any application for patents for such works
and that the Grantee will, on request, execute assignments to the Company
relating to (and take all such further steps as may be reasonably necessary to
perfect the Company’s sole and exclusive ownership of) any such application and
any patents resulting therefrom.



10

--------------------------------------------------------------------------------




(b)
If any provision of Article VIII (a) is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth herein, the Company
and Grantee agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.



(c)
Grantee acknowledges that a material part of the inducement for the Company to
grant the SAR is Grantee’s covenants set forth in Article VIII(a) and that the
covenants and obligations of Grantee with respect to nondisclosure,
nonsolicitation, cooperation and intellectual property rights relate to special,
unique and extraordinary matters and that a violation of any of the terms of
such covenants and obligations will cause the Company irreparable injury for
which adequate remedies are not available at law. Therefore, Grantee agrees
that, if Grantee shall breach any of those covenants or obligations, Grantee
shall not be entitled to exercise the SAR or be entitled to retain any income
therefrom and the Company shall be entitled to an injunction, restraining order
or such other equitable relief (without the requirement to post bond)
restraining Grantee from committing any violation of the covenants and
obligations contained in Article VIII. The Company also shall be entitled to
recover any attorneys’ fees, costs, and expenses it incurs in connection with
any judicial proceeding arising out of Grantee’s breach of this Agreement. The
remedies in the preceding sentences are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity as a court or
arbitrator shall reasonably determine..



(d)
The Restrictive Covenants set forth in this Article VIII shall supplement and do
not supersede the restrictions agreed to by Grantee in any other agreement or
contact.



(e)
Employment Dispute Arbitration Program - Mandatory Binding Arbitration of
Employment     Disputes.



(i)
Except as otherwise specified in this Agreement, the Grantee and the Company
agree that all employment-related legal disputes between them will be submitted
to and resolved by binding arbitration, and neither the Grantee nor the Company
will file or participate as an individual party or member of a class in a
lawsuit in any court against the other with respect to such matters. This shall
apply to claims brought on or after the date the Grantee accepts this Agreement,
even if the facts and circumstances relating to the claim occurred prior to that
date and regardless of whether Grantee or the Company previously filed a
complaint/charge with a government agency concerning the claim.



For purposes of Article VIII (e) of this Agreement, “the Company” includes Aetna
Inc., its Subsidiaries and Affiliates, their predecessors, successors and
assigns, and those acting as representatives or agents of those entities. THE
GRANTEE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE ARBITRATION
REQUIREMENT, ARBITRATION REPLACES THE RIGHT OF THE GRANTEE AND THE COMPANY TO
SUE OR PARTICIPATE IN A LAWSUIT. THE GRANTEE ALSO UNDERSTANDS THAT IN
ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR JURY,
AND THE DECISION OF THE ARBITRATOR IS FINAL AND BINDING.
            



11

--------------------------------------------------------------------------------




(ii)
THE GRANTEE UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT AFFECT
THE LEGAL RIGHTS OF THE GRANTEE AND THE COMPANY AND ACKNOWLEDGES THAT THE
GRANTEE HAS BEEN ADVISED TO, AND HAS BEEN GIVEN THE OPPORTUNITY TO, OBTAIN LEGAL
ADVICE BEFORE SIGNING THIS AGREEMENT.



(iii)
Article VIII (e) of this Agreement does not apply to workers’ compensation
claims, unemployment compensation claims, and claims under the Employee
Retirement Income Security Act of 1974 (“ERISA”) for employee benefits. A
dispute as to whether Article VIII (e) of this Agreement applies must be
submitted to the binding arbitration process set forth in this Agreement.



(iv)
The Grantee and/or the Company may seek emergency or temporary injunctive relief
from a court (including with respect to claims arising out of Article VIII (a)
in accordance with applicable law). However, except as provided in Article VIII
(c) of this Agreement, after the court has issued a ruling concerning the
emergency or temporary injunctive relief, the Grantee and the Company shall be
required to submit the dispute to binding arbitration pursuant to this
Agreement.



(v)
Unless otherwise agreed, the arbitration will be administered by the American
Arbitration Association (the “AAA”) and will be conducted pursuant to the AAA’s
Employment Arbitration Rules and Mediation Procedures (the “Rules”), as modified
in this Agreement, in effect at the time the request for arbitration is filed.
The AAA’s Rules are available on the AAA’s website at www.adr.org. THE GRANTEE
ACKNOWLEDGES THAT THE COMPANY HAS ENCOURAGED THE GRANTEE TO READ THESE RULES
PROMPTLY AND CAREFULLY AND THAT THE GRANTEE HAS BEEN AFFORDED SUFFICIENT
OPPORTUNITY TO DO SO.

 
(vi)
If the Company initiates a request for arbitration, the Company will pay all of
the administrative fees and costs charged by the AAA, including the arbitrator’s
compensation and charges for hearing room rentals, etc. If the Grantee initiates
a request for arbitration or submits a counterclaim to the Company’s request for
arbitration, the Grantee shall be required to contribute One Hundred Dollars
($100.00) to those administrative fees and costs, payable to the AAA at the time
the Grantee's request for arbitration or counterclaim is submitted. The Company
may increase the contribution amount in the future without amending this
Agreement, but not to exceed the maximum permitted under the AAA rules then in
effect. In all cases, the Grantee and the Company shall be responsible for
payment of any fees assessed by the arbitrator as a result of that party’s
delay, request for postponement, failure to comply with the arbitrator’s rulings
and for other similar reasons.



(vii)
The Grantee and the Company may choose to be represented by legal counsel in the
arbitration process and shall be responsible for their own legal fees, expenses
and costs. However, the arbitrator shall have the same authority as a court to
order the Grantee or the Company to pay some or all of the other’s legal fees,
expenses and costs, in accordance with applicable law.




12

--------------------------------------------------------------------------------




(viii)
Unless otherwise agreed, there shall be a single arbitrator, selected by the
Grantee and the Company from a list of qualified neutrals furnished by the AAA.
If the Grantee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.



(ix)
Unless otherwise agreed, the arbitration hearing will take place in the city
where the Grantee works or last worked for the Company. If the Grantee and the
Company disagree as to the proper locale, the AAA will decide.



(x)
The Grantee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.



(xi)
The arbitrator shall apply the same substantive law that would apply if the
matter were heard by a court and shall have the authority to order the same
remedies (but no others) as would be available in a court proceeding. The time
limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall consider
and decide any dispositive motions (motions seeking a decision on some or all of
the claims or counterclaims without an arbitration hearing) filed by any party.



(xii)
All proceedings, including the arbitration hearing and decision, are private and
confidential, unless otherwise required by law. Arbitration decisions may not be
published or publicized without the consent of both the Grantee and the Company.



(xiii)
Unless otherwise agreed, the arbitrator’s decision will be in writing with a
brief summary of the arbitrator’s opinion.



(xiv)
The arbitrator’s decision is final and binding on the Grantee and the Company.
After the arbitrator’s decision is issued, the Grantee or the Company may obtain
an order of judgment from a court and may obtain a court order enforcing the
decision. The arbitrator’s decision may be appealed to the courts only under the
limited circumstances provided by law.



(xv)
If the Grantee previously signed an agreement, including but not limited to an
employment agreement, containing arbitration provisions, those provisions are
superseded by the arbitration provisions of this Agreement.



(xvi)
If any provision of Article VIII (e) is found to be void or otherwise
unenforceable, in whole or in part, this shall not affect the validity of the
remainder of Article VIII (e) and the remainder of the Agreement. All other
provisions shall remain in full force and effect.     




13

--------------------------------------------------------------------------------




(f)
Except as provided in connection with mandatory binding arbitration of
employment disputes, Grantee hereby submits to the exclusive jurisdiction of the
courts of the State of Connecticut and the United States District Court for the
District of Connecticut with respect to any action relating to this Agreement,
and agrees that (i) the sole and exclusive appropriate venue for any suit or
proceeding relating to this Agreement shall be in such court, and (ii) hereby
waives any and all objections and defenses based on forum, venue or personal or
subject matter jurisdiction as they may relate to a suit or proceeding brought
before such court in accordance with the Agreement.



For purposes of this Article VIII, the term “Employment” shall refer to active
employment with the Company, any Subsidiary or Affiliate, and shall not include
salary continuation or severance periods.






I have read the Stock Appreciation Right Agreement. I accept the Stock
Appreciation Right award and agree to be bound by all of its terms and
conditions including mandatory binding arbitration of employment related
disputes and, if applicable, any other provisions of Article VIII.



14